Citation Nr: 1024168	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to a total rating based on individual 
unemployability by reason of service-connected disabilities 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1964 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which, in pertinent part, 
denied entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  A review of the 
record shows the Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claim in December 2005.

The Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
held that the VCAA notice requirements applied to all 
elements of a claim.  Notice as to these matters was provided 
in the March 2006 correspondence provided to the Veteran.

The Veteran contends that he is entitled to a TDIU rating, as 
his service-connected disabilities, render him unemployable. 

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  For the purpose of one 60 percent or one 40 percent 
disability in combination, disabilities resulting from a 
common etiology or a single accident will be considered as 
one disability.  See 38 C.F.R. § 4.16(a) (2009).

The Veteran's service-connected disabilities include a 50 
percent rating for posttraumatic stress disorder, a 30 
percent rating for residuals of right wrist gunshot wound, a 
10 rating percent rating for tender scar on right forearm, a 
10 percent for tinnitus, and noncompensable ratings for left 
orchiectomy and bilateral hearing loss.  The combined 
evaluation is 70 percent.  The Veteran meets the criteria of 
38 C.F.R. § 4.16(a) (2009).

During a March 2003 VA PTSD examination, the examiner found 
the Veteran did not appear to be socially or vocationally 
impaired as a result of his symptoms. 

During a June 2003 VA PTSD examination, the examiner found 
the Veteran's  disturbance causes significant distress in his 
occupational and social function. 

In a March 2006 VA examination report, the Veteran complained 
that he cannot concentrate enough to work. 

In a May 2006 VA bones examination report, the examiner found 
that his disability's effect on occupation as a gunsmith 
includes difficulty using his right hand and difficulty doing 
fine activities, such as hand checkering a stock.  

During an October 2006 VA examination, the examiner found 
that his tender scar on the right distal forearm would affect 
employability only in that he would be limited from tasks 
that would put pressure on the scar or carry a risk of blows 
to the scar.  The examiner indicated left orchiectomy would 
not affect employability.  The examiner also reported that 
residuals of right radial fracture would limit him to jobs 
which did not require detailed work with hands, repetitive 
hand movement, heavy manual labor or operation of heavy power 
equipment.  The Veteran asserted it is his PTSD that 
primarily limits his employability, and that he did not have 
any other service connected or non-service connected 
conditions affecting his employability. 

VA and private treatment records, including a February 2007 
VA progress note, indicate the Veteran had a myocardial 
infarction in September 2001 and underwent stent placement in 
September 2001 and March 2003.

Social Security Administration disability records report a 
primary diagnosis of hypertensive cardiovascular disease and 
a secondary diagnosis of discogenic and degenerative back 
disorders. 

Unfortunately, the March 2006 VA PTSD and October 2006 VA 
general medical examinations do not appear to be adequate for 
use as a basis to determine whether the Veteran's service-
connected disabilities, alone, render him unable to obtain or 
retain substantially gainful employment.  Neither the March 
nor October 2006 VA examiners give an opinion on the affect 
of the Veteran's PTSD on employment.  Reference is made to VA 
Training Letter 07-01, dated February 21, 2007, wherein it 
was stated:

If the evidence obtained is incomplete or 
inconsistent and does not provide a basis for 
assessing unemployability, then a VA examination 
should be scheduled, as provided under 38 CFR 3.326 
and 3.159(c)(4).  The medical examiner should be 
requested to provide an opinion regarding the effect 
of the service-connected disabilities on the 
Veteran's ability to engage in substantially gainful 
employment.  Further, because it is preferable to 
rate a Veteran as 100 percent disabled on a 
schedular basis as opposed to awarding IU, order an 
examination for each service-connected condition 
that is not at the maximum schedular evaluation 
(emphasis added).  (TL 07-01 (2007)
    
Thus, prior to referring the Veteran's claim to the 
Compensation and Pension Service, a VA examination should be 
conducted in order to assess whether the Veteran's service-
connected disabilities, alone, render him unable to obtain or 
retain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA 
which treated the Veteran for [any of his 
service-connected disabilities since 
November 2006.  After the Veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The Veteran should be afforded a VA 
PTSD examination and opinion by a 
psychiatrist or psychologist.  All 
indicated tests and studies are to be 
performed, and a comprehensive social, 
educational and occupational history are 
to be obtained.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA PTSD -Review 
Examination, revised on April 2, 2007.  
The examination must respond to the 
instructions contained therein.  
Following the examination the 
psychiatrist or psychologist is requested 
to provide an opinion describing the 
effect of the service-connected PTSD on 
the Veteran's ability to engage in 
substantially gainful employment.

3.  The Veteran should be afforded a VA 
muscles examination to assess the 
impairment resulting from the gunshot 
wound of the right wrist and the scar 
on the right forearm.  All indicated 
tests and studies are to be performed, 
and a comprehensive recreational and 
occupational history are to be 
obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.   The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for Muscle 
Examinations.  Following the 
examination, the physician is request 
to provide an opinion describing the 
effect of the service-connected 
residuals of a gunshot wound of the 
right wrist and the scar on the right 
forearm on the Veteran's ability to 
engage in substantially gainful 
employment.

4.  The Veteran should be afforded a VA 
audiology and ear examination to assess 
the impairment resulting from the 
service connected bilateral hearing 
loss and tinnitus.  All indicated tests 
and studies are to be performed, and a 
comprehensive social, educational and 
occupational history are to be 
obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician and audiologist for review of 
the case.  A notation to the effect 
that this record review took place 
should be included in the report of the 
examiner(s).  The examinations must be 
conducted following the protocol in 
VA's Disability Examination Worksheets 
for VA Audio and Ear Examinations, both 
revised in 2010.  Following the 
examinations, the examiners(s) is/are 
requested to provide an opinion 
describing the effect of the service-
connected hearing loss and tinnitus on 
the Veteran's ability to engage in 
substantially gainful employment.

5.  The Veteran should be afforded a VA 
genitourinary examination to assess the 
impairment resulting from the service 
connected left orchiectomy.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The 
examination must be conducted following 
the protocol in VA's Disability 
Examination Worksheet for VA 
Genitourinary Examination.  Following 
the examination, the physician is 
request to provide an opinion 
describing the effect of the left 
orchiectomy on the Veteran's ability to 
engage in substantially gainful 
employment.

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder. The 
Veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

7.  After completion of the above and 
any additional development deemed 
necessary, the issues on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


